Case: 20-1786    Document: 47     Page: 1   Filed: 05/05/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 VICTORIA C. MARTIN,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-1786
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-2375, Judge Amanda L. Mere-
 dith.
                 ______________________

                  Decided: March 5, 2021
                  ______________________

     KATHERINE A. HELM, Dechert LLP, New York, NY, for
 claimant-appellant. Also represented by JUDAH BELLIN,
 DANIEL ROBERTS, Philadelphia, PA.

     JOSHUA E. KURLAND, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, MATTHEW JUDE
 CARHART, MARTIN F. HOCKEY, JR.; Y. KEN LEE, BRYAN
Case: 20-1786    Document: 47      Page: 2    Filed: 05/05/2021




 2                                     MARTIN   v. MCDONOUGH



 THOMPSON, Office of General Counsel, United States De-
 partment of Veterans Affairs, Washington, DC.
                 ______________________

     Before TARANTO, BRYSON, and CHEN, Circuit Judges.
 CHEN, Circuit Judge.
     Victoria C. Martin appeals from a decision of the Court
 of Appeals for Veterans Claims (Veterans Court) denying
 her claim to status as a surviving spouse under 38 U.S.C.
 § 101(3) to Robert Martin, Sr., a deceased veteran. While
 Ms. Martin does not dispute that she was divorced from
 Mr. Martin at the time of his death, she argues that, be-
 cause her divorce was precipitated by physical abuse at the
 hands of Mr. Martin, she is exempt from the statute’s re-
 quirement that the surviving spouse be married to the vet-
 eran at the time of his death to obtain benefits. See
 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b)(1).
      We have twice confronted and declined to adopt the po-
 sition Ms. Martin advocates here. See Haynes v. McDon-
 ald, 785 F.3d 614 (Fed. Cir. 2015); Brown v. Wilkie, 814 F.
 App’x 565 (Fed. Cir. 2020). In Haynes, we “discern[ed] no
 error in the Veterans Court’s interpretation of § 3.50(b)(1)
 as providing no exception to the requirement that the sur-
 viving spouse and veteran be married at the time of the
 veteran’s death,” 785 F.3d at 616, despite Ms. Haynes’s ar-
 gument that the basis for her divorce from Mr. Haynes was
 his physical abuse, id. at 615. We reached the same con-
 clusion recently in Brown, where we reaffirmed that
 “[m]arriage at the time of death is a necessary predicate for
 a spousal death benefit claim, regardless of the reason for
 the divorce.” 814 F. App’x at 567.
     Ms. Martin argues that Haynes does not control her ap-
 peal because that decision addressed only the VA’s regula-
 tion, § 3.50(b)(1), and not whether the statute itself,
 § 101(3), forecloses a domestic abuse exception to the con-
 temporaneous-marriage requirement. But Haynes cites
Case: 20-1786     Document: 47      Page: 3   Filed: 05/05/2021




 MARTIN   v. MCDONOUGH                                       3



 directly to the statutory text of § 101(3), 785 F.3d at 615,
 and holds that “[n]o exception to this clear statutory man-
 date and regulation is indicated,” id. at 616 (emphasis
 added). And, as we later recognized in Brown, our decision
 in Haynes was reached “based on our interpretation of
 § 101(3) and its implementing regulations.” 814 F. App’x
 at 567; see also Haynes, 785 F.3d at 616 (observing that the
 definition of “surviving spouse” in § 3.50(b)(1) “track[s] the
 statute”). We therefore see no reason to distinguish
 Haynes, which simply followed the “clear statutory man-
 date” that a “surviving spouse” is a person “who was the
 spouse of a veteran at the time of the veteran’s death.”
 § 101(3).
     Given the clear language of the statute and our binding
 precedent, we decline to disturb the Veterans Court’s deci-
 sion to deny Ms. Martin surviving-spouse status under 38
 U.S.C. § 101(3). We have considered Ms. Martin’s remain-
 ing arguments and are unpersuaded; we accordingly af-
 firm.
                         AFFIRMED
                            COSTS
 No costs.